Citation Nr: 1717444	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-46 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral leg disability claimed as leg cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO decision that in pertinent part, denied service connection for leg cramps. 

In an August 2010 rating decision, the RO denied service connection for neuropathy of the bilateral legs. A notice of disagreement was received from the Veteran as to this issue in August 2010, and a statement of the case was issued in January 2013. A timely substantive appeal was not received from the Veteran as to this issue.

A hearing was held in January 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board previously remanded this matter in May 2014 to obtain outstanding VA treatment records and to afford the Veteran a VA examination for leg cramps. In May 2016, the case was remanded for additional development, and the case was subsequently returned to the Board.

The issue of entitlement to service connection for a back disability has been raised by the record in a February 2017 brief by the representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

A chronic bilateral leg disability was not shown in service and the preponderance of the competent and credible evidence does not show that a current bilateral leg disability was incurred in or aggravated by service. Nor does the evidence show that arthritis of the knees was manifested to a compensable degree within the first post-service year, or is otherwise related to service.


CONCLUSION OF LAW

A bilateral leg disability, claimed as leg cramps, was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Additional notice was sent in a May 2010 letter. 

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, lay statements, and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained medical opinions as to the etiology of the current leg disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its May 2014 and May 2016 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA examination and medical opinions, and attempt to obtain additional VA and private medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the September 2016 VA medical opinion (by the examiner who performed the April 2013 VA examination and also provided medical opinions in June 2014 and April 2015) is adequate and probative for VA purposes because the examiner performed a physical examination, relied on sufficient facts and data, considered the Veteran's history of leg cramps during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). When a preexisting condition is not noted on a Veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Certain diseases like arthritis, and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with early onset peripheral neuropathy manifested within one year following last exposure to herbicides. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2). A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a). See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with a current bilateral leg disability. Consequently, the determinative issue is whether or not this disability is attributable to his military service.  

The Veteran's service treatment records show that in an April 1968 report of medical history performed on entry into service, the Veteran reported that he had a history of leg cramps and recurrent back pain. The reviewing examiner noted that the Veteran reported that he had occasional cramps in his legs, and also reported that he got back strain from heavy lifting. On entrance medical examination in April 1968, the Veteran's lower extremities, feet, spine, and vascular system were clinically normal. In a January 1970 report of medical history performed shortly prior to separation from service, the Veteran reported that he had a history of leg cramps and back trouble. The reviewing examiner commented on the Veteran's reported history, and stated that the Veteran had a history of back trouble, mild strain, with no current disability. (The examiner wrote "back trouble - mild strain - ø".) He also had a history of knee trouble with no trouble currently. On separation medical examination in January 1970, the Veteran's lower extremities, feet, spine and vascular system were clinically normal. All other service treatment records are negative for complaints, treatment, or diagnosis of leg disabilities.

The claims file contains voluminous VA and private treatment records dated from 1975 to the present. Post-service medical records are negative for complaints or treatment of leg cramps or other leg symptoms for more than a decade after service.

Post-service VA medical records dated in May 1975 reflect that the Veteran was hospitalized for substance abuse. On physical examination at admission, an examination of his extremities was negative, and he had no abnormal reflexes. His back was normal. He did not complain of any leg symptoms. A bilateral leg disability was not diagnosed.

The Veteran was hospitalized in September 1980 for herpes zoster. He had no complaints with regard to the lower extremities. On examination, there was no limitation of motion of the back or any of the upper or lower extremities. Dorsalis pedis and posterior tibial pulses were normal. Deep tendon reflexes were present and equal bilaterally. A bilateral leg disability was not diagnosed. An X-ray study of the right foot was normal in October 1981.

During a VA hospitalization in May 1983 for cyst excision, the Veteran's extremities were examined and no abnormalities were noted. The Veteran did not complain of any lower extremity symptoms and a bilateral leg disability was not diagnosed.

An April 1984 VA outpatient treatment record reflects that the Veteran complained of left leg weakness and pain in the left thigh and said he worked as a landscaper, and often stretched his legs. The diagnostic assessment was muscle strain.

VA medical records dated in May 1984 reflect that the Veteran was seen after a fall from a moving vehicle; he complained of pain on the left side (shoulder, arm, wrist and hip). He was diagnosed with soft tissue injury. Multiple X-ray studies were negative. A May 1984 X-ray study of the lumbar spine showed mild narrowing of the 5th lumbar disc interspace, and the lumbar spine was otherwise negative.

A VA outpatient treatment record dated in late January 1985 reflects that the Veteran complained of pain in both lower extremities with muscle weakness for the past two days. He complained of medial thigh pain and jumping muscles for two days. He denied cramps, paresthesias or radiating pain. He complained of loss of muscle mass of the thighs. The diagnostic assessment was post-herpetic neuralgia, hypertension, and degenerative joint disease.

A February 1985 VA outpatient treatment record reflects that the Veteran complained of bilateral leg pain and weakness. He complained of pain with radiation down the posterior thighs. An X-ray study showed mild degenerative joint disease of the lumbosacral spine. A subsequent February 1985 VA outpatient treatment record reflects that the Veteran complained of pain and weakness in both legs for a month or more. The Veteran complained of pain with radiation down the posterior thighs. An X-ray study showed mild degenerative changes at L5-S1. The pertinent diagnosis was degenerative joint disease of the lumbosacral spine.

In early October 1985, the Veteran was seen after being hit by a motorcycle; low back spasms were demonstrated. X-ray studies of the spine and hips showed no fractures. In late October 1985, it was noted that the Veteran had a long history of degenerative joint disease of the cervical and lumbar spine. The diagnostic assessment was degenerative joint disease of the lumbosacral spine with sciatica.

On VA orthopedic examination in July 1986, the Veteran complained of pain in several areas of his body, but primarily the shoulder and chest. He reported occasional paresthesias of the legs ever since he had a chest injection. He said he exercised a lot. He did not complain of leg cramps and a disability of the lower extremities was not diagnosed.

In December 1988, the Veteran complained of aching pain in both legs and shoulders. It was noted that the Veteran was a landscaper. The diagnostic assessment was myositis/myalgia secondary to muscle strain, and viral illness. In May 1989, he complained of low back pain, and was diagnosed with musculoskeletal strain with spasm.

Records on file reflect that the Veteran injured his left foot at work in May 1991.

An October 1993 VA outpatient treatment record reflects that the Veteran complained of musculoskeletal pain, including the left leg.

A September 1996 X-ray study of the bilateral knees showed mild degenerative joint disease.

An August 1996 report of VA magnetic resonance imaging (MRI) of the lumbar spine showed normal alignment of the lumbosacral vertebrae, mild bilateral neuro-foraminal stenosis at L4-5 due to facet hypertrophy, narrowing of the L5-S1 disc with decreased signal involving L5 and S1 vertebral bodies adjacent to the end-plates at this level consistent with osteosclerosis secondary to degenerative change. There was generalized disc bulging at the L5-S1 level causing mild effacement of the anterior aspect of the dural sac. There was moderate to marked bilateral neuro-foraminal stenosis at this level secondary to disc bulging and facet hypertrophy. The diagnostic impression was lumbar spondylosis, most pronounced at the L5-S1 level.

In May 1999, the Veteran complained of numbness of the bilateral arms and legs for three days. The diagnosis was history of cervical spondylosis.

An August 2001 VA outpatient treatment record reflects that the Veteran complained of right calf to foot pain and burning in his foot for 2 days. He reported relief with rest, and denied injury to the area. He described the pain as a "cramping" in the bottom of the foot, as if it was on fire. The left lower extremity was not affected. He reported similar episodes in the past. On examination, the right lower extremity was normal. Lab tests were performed, and the diagnostic impression was mild hypokalemia; the Veteran was advised to take potassium chloride daily.

Hypokalemia is an abnormally low potassium concentration in the blood. See Dorland's Illustrated Medical Dictionary 903 (32nd ed. 2012).

In July 2007 an X-ray study of the lumbar spine was performed because the Veteran complained of a history of bilateral thigh pain for the past six months; he said the pain started in his mid-lumbar area. The diagnostic impression was very slight first degree spondylolisthesis of L4, spondylosis of L5 and S1, and narrowing of the L5-S1 disc space.

An August 2007 neurology consult reflects that an electromyography (EMG) of the lower extremities suggested chronic lower lumbar (L4, L5, but mainly L5) radiculopathy, superimposed on mild left peroneal neuropathy due to compression at the fibular head.

In December 2007, the Veteran complained of bilateral leg cramps.

A report of a January 2009 Agent Orange Registry examination reflects that the Veteran reported that with regard to the musculoskeletal system, he had multiple areas of discomfort, including the back, neck, fingers and thighs. On examination, motor strength was 5/5 bilaterally in the upper and lower extremities, sensation was intact, and DTRs were 2+ and equal throughout. The Veteran's problem list from VA outpatient treatment records was reviewed. The diagnostic impression included cervical spondylosis, sacroiliac sprain, lumbago, degenerative joint disease, and post-herpetic neuralgia.

A March 2009 VA physician note reflects that the Veteran had chronic low back pain and chronic leg pain, and complained of leg cramps lately mainly at night. He reported feeling the urge to move his legs when in bed and to get up and walk for relief. Being up and walking during the day gave him some relief. He denied trauma or fall, and denied weakness, numbness, or bowel/bladder incontinence. On physical examination, he was in no apparent distress, and was ambulatory with a cane. On back examination, there was tenderness to palpation across the lower paralumbars, leg raising tests were negative, strength was 5/5, sensory was intact, and deep tendon reflexes were 2/4. The diagnostic impression was leg pain and cramps, likely restless leg symptoms by presentation.

An April 2009 VA primary care note reflects that the Veteran had a history of lumbago. The diagnostic assessment included lumbago/spinal stenosis, stable. He was evaluated in the neurosurgery clinic and laminectomy was offered but he declined. He was referred to the neurology clinic for evaluation of leg pain and cramp which was likely from spinal stenosis.

An April 2009 VA psychology outpatient note reflects that the Veteran complained of leg cramps. He said his legs "knot up," and reported that he had leg cramps in service. The medical provider stated that nevertheless, he would probably have to have a better elaborated connection to establish that his current leg cramps are the result of being in the military. A May 2009 VA psychology note reflects that the Veteran reported having leg cramps and back strain in service.

In a November 2009 notice of disagreement, the Veteran noted that he complained of leg cramps on examination in April 1968 (his entrance examination), and his leg cramps worsened during service due to the tremendous physical strain he was under. He asserted that he tried to maintain his military career and thus did not complain about it.

In February 2010, the Veteran complained of chronic leg pain and leg cramps. In August 2010 the Veteran contended that he had neuropathy of the legs due to Agent Orange exposure.

A September 2010 VA neurological examination reflects a diagnostic impression of chronic pain syndrome due to lumbar spondylitis and peripheral neuropathy. Several subsequent neurology notes reflect the same diagnosis.

A March 2011 VA neurology note reflects that the Veteran complained of peripheral neuropathy. He reported constant pain and said his legs would not stay still. The diagnostic impression was chronic pain syndrome due to lumbar spondylitis and peripheral neuropathy. An April 2011 VA outpatient treatment record reflects that the Veteran complained of headache and leg cramps, with an onset of years. A June 2011 VA outpatient note reflects that the Veteran's primary complaint was chronic low back pain that radiated down both legs with neuropathy, and which was progressively worsening. The examiner noted that the Veteran had chronic low back pain radiating down both legs to the toes, and which started 10-plus years ago.

On VA examination in April 2013, the examiner diagnosed leg cramps, a pre-existing condition, not due to military service, diagnosed 1968. The examiner also diagnosed lumbar radiculopathy due to back problems with left peroneal peripheral neuropathy, new and separate condition, confirmed by EMG not related to military service, diagnosed 2006, and mild bilateral calf varicose veins, new and separate condition, not due to military service, diagnosed April 2013. The examiner summarized pertinent records from the claims file, and noted that the Veteran reported on his entrance exam in 1968 that he had cramping in both his legs which was pre-existing before military service. The examiner stated that although he reported cramps of his legs in 1970 at his separation examination, a thorough examination of all of his in-service medical records showed no evidence of his complaining of or being evaluated for cramps in his legs while in service except to report it at the discharge exam. A review of VA post-service medical records showed that after military service there was no record of his complaining of leg cramps until a note in 2006 (over 3 decades later) that stated he had had a motor vehicle wreck and hurt his back and had pain down his legs. Subsequent MRI and EMG confirmed lumbar spondylosis and L4-L5 radiculopathy with left peroneal peripheral neuropathy which was felt to be due to his back condition which is a new and separate condition. Currently he reported mild cramps in the bilateral thighs and lower legs that occurred when he tried to turn in the bed. He took Gabapentin which relieved the pain. A physical examination showed mild bilateral varicose veins which were a new and separate condition. The examiner considered the report of the August 2007 VA neurology consult which showed chronic lower lumbar (L4, L5 but mainly L5) radiculopathy, superimposed on a mild left peroneal neuropathy due to compression at the fibular head. 

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury event or illness. The rationale was that the Veteran reported on his entrance examination in 1968 that he had cramping in both his legs which was pre-existing before military service. In addition he checked off cramps of his legs in 1970 at his separation exam. During a thorough examination of all of his in-service medical records there was no evidence of his complaining of or being evaluated for cramps in his legs while in service. After military service there is no record of his complaining of leg cramps until a note in 2006 (over 3 decades later) that stated he had had a motor vehicle wreck and hurt his back and had pain down his legs. Subsequent MRI and EMG confirmed lumbar spondylosis and L4-L5 radiculopathy with left peroneal peripheral neuropathy which was felt to be due to his back condition which was a new and separate condition. Therefore the examiner concluded that the Veteran's complaints of leg cramps existed before service and were not due to or caused by his military service.

In an October 2013 written argument, the Veteran's representative contended that the Veteran entered military service having leg cramps and exited the military with leg cramps, and asserted that the leg cramps were aggravated by exposure to herbicides during his tour of duty in Vietnam. The representative asserted that the leg cramps had progressively worsened since his discharge from service.

At his January 2014 Board hearing, he stated that the disability the Veteran claimed that he had chronic bilateral leg cramps associated with balance and stenosis, and possibly due to in-service aggravation. His representative stated that he had bilateral leg cramps that were associated with an actual condition. He stated that the April 1968 entrance examination and January 1970 exit examinations noted leg cramps. He argued that the Veteran had spinal stenosis, which the representative said was a curvature of the spine, and which can be a congenital condition which commonly causes lower extremity weight-bearing and associated impairments, such as those to the legs. The representative asserted that service connection was warranted for chronic leg bilateral cramps, likely associated with spinal stenosis and connected by aggravation. The Veteran stated that he continued to have leg cramps after service, and the only treatment he sought for this problem was two years after service, with a private physician. He could not remember the name of the provider and did not get a diagnosis. He reportedly then self-treated for this condition and then started going to VA about 10 or 15 years ago. When asked if the severity of the leg cramps changed in service, the Veteran testified that there was some change, and the condition was intermittent. He said his legs sometimes felt stiff and gave out or locked up. The Veteran stated that the cramps "sort of radiated from my thigh down to my calf. It radiated. It moved."

In a May 2014 remand, the Board remanded for another VA medical opinion, determining that the April 2013 VA examination report was inadequate, because the examiner found the Veteran's leg cramps to have pre-existed service and were not due to service. The Board noted that the Veteran was found to be in sound condition when he entered service, and was not diagnosed with leg cramps upon entry into service, although he did complain of a history of cramping. Moreover, there was no comment on the cause of the leg cramping or the Veteran's comments regarding the symptoms he had during active duty. 

Another VA medical opinion was obtained in June 2014. The diagnosed conditions were claimed cramps in the legs (thighs) -no evidence of cramps in the knees or lower legs, a pre-existing condition that occurred prior to medical service as noted by the Veteran's self-history, and mild degenerative joint disease and bipartite patella of the bilateral knees, which was a new and separate condition. There was no evidence of a knee condition in the military. The third diagnosis was popliteal cyst of the right knee, which was a new and separate condition, no evidence of popliteal cyst in military service. The examiner noted that the Veteran reported having leg cramps for many years, which occurred prior to military service and continued up to the present consisting of tightening in the bilateral thighs, worse on the left. He did not have cramping of his lower legs. He reported that when he got up the left leg especially at the thigh tended to lock and felt tight. He reports while he was in the military his thighs would cramp when he was running or marching a lot. He did not remember ever going to see a medic or being treated while in the military for leg cramps. Current symptoms included cramping and thighs, worse on the left, especially after getting out of bed in the morning. After he had been up and moving around the cramps were better. 

The examiner referenced and discussed relevant evidence in the claims file, including the Veteran's reported history, and opined that it is less likely than not that any diagnosed disability manifested by leg cramping was either caused or aggravated by active duty service. The rationale was that on entrance examination in April 1968, the Veteran reported a history of cramps in his legs, and the medical provider wrote that he had a history of occasional cramps in his legs but the physical examination was normal. There was no evidence of back problems. In addition there was no complaint of numbness or decreased sensation. Service treatment records from entrance through exit showed no evidence of complaint of or treatment for leg cramps, back problems or pain, numbness or decreased sensation. The exit examination in January 1970 again showed a self-history of leg cramps but no history of back problems, numbness or decreased sensation. Physical examination was normal. There was no evidence of complaint of or treatment for leg cramps or any other condition in the presumptive period. The examiner noted that the veteran self-reported continuing cramps in his legs from 1970 through 2006 but there is no medical evidence that is available to demonstrate these findings. There was no complaint of back pain until 2005 and no history of back pain with leg pain until 2006. According to the American family physician and Mayo Clinic, the etiology of the leg cramps that occurred prior to military service through 1970 was not of evidence in the claims file, but the most likely etiology at age 19 or 20 (as he was at that time) would have been idiopathic (which is the most common cause) electrolyte deficiency, muscle fatigue or inadequate stretching before exercise. Therefore, it is medically undebatable that the condition existed before military service because the Veteran reported it in April 1968 as a civilian on the entrance examination prior to the December 1968 entrance into the military. According to the American Family Physician Nov. 1, 1995, leg cramps are a common problem. The differential diagnosis is extensive and includes the following conditions: true cramps, such as those related to heat, hemodialysis and electrolyte disturbances, as well as idiopathic cramps (the most common type). The etiology of idiopathic leg cramps is not clear. Treatments for leg cramps include stretching exercises, quinine sulfate and vitamin E, but no treatment is conclusively effective. The Mayo Clinic stated that muscle cramps can have many possible causes, including poor blood circulation in the legs, overexertion of the calf muscles while exercising, insufficient stretching before exercise, exercising in the heat, muscle fatigue, dehydration,  magnesium and/or potassium deficiency, and malfunctioning nerves, which could be caused by a problem such as a spinal cord injury or pinched nerve in the neck or back. 

The VA examiner opined that it is more likely than not that the cause of the Veteran's claimed leg cramps also known as myalgia (muscle pain) and radiculopathy was due to his lumbar spine condition, and it is more likely than not that the Veteran's 2010 diagnosed peripheral neuropathy is due to a combination of trauma due to the non-service-connected post-military 2006 car accident and the trauma due to the non-service-connected post-military 1990's ankle accident. The rationale was that the Veteran had a current diagnosis of myalgia radiculopathy and neuropathy noted by a VA physician in April 2009. Post military history and review of medical records shows that he reports a 1990 on the job accident digging, which was a worker's compensation claim where he cut a tendon in the left ankle, and was repaired at a private hospital. A MRI of the lumbar spine 1996 showed moderate to marked foraminal stenosis at L4 and 5 for complaint of back pain. In 2002 he reported arthroscopic surgery left knee, due to a fall at work, which was a worker's compensation case that resulted in surgical repair. A VA provider note in April 2005 showed that he reported worsening chronic back and hip pain. An April 2006 VA note reflects that he reported low back pain radiating to bilateral lower extremities since November 2005. A MRI in 2006 showed marked central stenosis with moderate bilateral neural foraminal stenosis and encroachment on the right and left lateral side. There was disc bulging and vertebral body spurring with inferior migration of fragments to the mid aspect of the S1 vertebral body as well as facet hypertrophy causing impingement of the thecal sac and right S1 nerve root and marked bilateral neural foraminal stenosis. The Veteran was offered back surgery but declined. An October 2006 VA neurologist follow-up clinic stated that he reported continued lower back pain. He stated the pain was "worse in the bilateral lower extremities and the pain went down the back of the thighs with tingling and numbness." The examiner stated that the physician evidently felt that his symptoms were due to his back condition because he was offered laminectomy with possible fusion of L4 and 5 which the Veteran later declined. An April 2009 VA treatment note showed he reported leg pain and cramps with no relief with Elavil and Flexeril. He reported he got cramps of the thigh muscles when he walked. There was no resting pain and it was noted that he stopped smoking 20 years ago. The neurologist felt that he may have possible vascular insufficiency and a vascular ultrasound was ordered which was normal. An April 2009 primary care note diagnosed lumbago/spinal stenosis-stable. He was referred to neurology clinic for evaluation of leg pain and cramp which was likely from spinal stenosis. A September 2010 neurology note reflects symptoms of leg cramps, pain in the back and legs and numbness on the inner aspect of both legs with a pulling sensation when he got up, which was attributed by the neurologist as due to chronic pain syndrome due to lumbar spondylitis and peripheral neuropathy, none of which there is any evidence of recurrence during or can be due to any incident in-service. X-rays of the bilateral hips in June 2014 were negative, and X-rays of the left knee in June 2014 showed bipartite patella. There were mild degenerative changes the medial femoral-tibial compartment of the left knee. December 2013 X-rays of the right knee show mild degenerative joint disease and bipartite patella. In 2013, he was seen in the emergency room four times for low back pain radiating down the right lower extremity since May 2013 when someone on an electric scooter ran into him at the grocery store hitting him on his right hip area. A 2013 MRI of the right lower extremity showed a history of being hit by a motor cart at a store in 2013 patient reported feeling a right posterior-lateral bulge; there was a popliteal cyst on the medial aspect of the popliteal fossa, and a subchondral lesion anterior to the medial tibial plateau most likely from the previous surgery he noted in 2002 and early degenerative changes to the menisci. 

The examiner stated that according to the National Institutes of Health, common causes of peripheral neuropathy are trauma, compression of the spine and metabolic conditions such as diabetes. This Veteran does not have diabetes but he did have prior trauma to the bilateral extremities in 2002 and 2006 and he has had compression of the spine noted in 2006 due to neuroforaminal stenosis and S1 encroachment that occurred approximately the same time as his symptoms of pain in the lower extremities, numbness and tingling. Therefore the examiner concluded that the Veteran's current leg cramps with back pain first noted in 2006 (listed as myalgia) and radiculopathy of the lumbar spine is a new and separate condition that is due to the severe neural foraminal stenosis with S1 nerve damage as noted in the 2006 MRI and corroborated by the 2006-2010 VA physician notes noting radiculopathy with leg cramps. The examiner also concluded that the neurologist's 2010 diagnosis of neuropathy is also due to a combination of the 2000 ankle trauma and the 2006 knee trauma as noted in the Veteran's self-history and the 2006 neural foraminal stenosis with S1 encroachment found on the 2006 MRI. 

In a May 2016 Board remand, the Board remanded the claim for an addendum medical opinion addressing the complaints noted on the separation examination and the post-service reports of leg pain. 

An April 2015 VA medical opinion reflects that the examiner reviewed additional VA treatment records that were associated with the claims file, and stated that these records will not make a difference in the opinion that was provided because the information regarding leg cramps on the entrance examination before military service was already in the claims file.

Another VA medical opinion was obtained in September 2016. The examiner again discussed the service treatment records, noting that the medical provider wrote that he had a history of occasional cramps in his legs but the physical examination was normal. There was no evidence of complaint of numbness or decreased sensation in his legs. The body of the service treatment records showed no evidence of complaint of treatment for leg cramps, thus showing it is medically undebatable that there was no evidence of aggravation or increase beyond the natural progression of leg cramps during active duty service. Although the exit examination in January 1970 showed a self-history of leg cramps, recurrent back pain and mild back strain, back strain/pain do not cause leg cramps. The two conditions are separate and distinct from one another. Thus, there is no evidence to suggest a worsening of the pre-existing condition of leg cramps. The examiner stated that the original opinion of medically undebatable leg cramps is uncontested. The examiner stated that leg cramps are a sudden involuntary muscle contraction or over shortening. Neither back strain or degenerative joint disease of the lumbar spine cause muscle contractions or over shortening According to the American Family Physician and Mayo Clinic, the etiology of leg cramps in a person prior to the age of 40 is either idiopathic (the most common cause), electrolyte deficiency, muscle fatigue or inadequate stretching before exercise. The etiology of idiopathic leg cramps is not clear. Treatments for leg cramps including stretching exercises, quinine sulfate and vitamin E but no treatment is conclusively effective. The normal progression of leg cramps in a person with idiopathic leg cramps is to continue to have symptoms. VA treatment notes from February 1985 to the present after military service show a history of bilateral leg pain and weakness that was attributed to degenerative joint disease of the lumbar spine, not leg cramps. Degenerative joint disease refers to degenerative changes of the lumbar spine. The Veteran was noted to have back strain at exit. Back strain is due to injury of muscles or ligaments of spine, not degenerative joint disease. Degenerative joint disease is due to degenerative changes of the discs or bones of the spine. The two conditions are separate and distinct from one another. All of the evidence above supports the conclusion there is medically undebatable that the condition existed before military service as noted on his entrance exam and that it is medically undebatable that the leg cramps did not increase beyond its natural progression. The VA examiner cited medical journals to support the opinion.
 
In a February 2017 written brief, the Veteran's representative stated that the Veteran was accepted as being in sound condition at service entrance and that his self-report of leg cramps, which are merely symptoms, does not rise to the level of clear and unmistakable (obvious or manifest) evidence sufficient to rebut the presumption of soundness. The appellant is not a medical professional and does not possess the requisite education or skills to diagnose any medical condition and indeed, has not. The representative asserted that it is impermissible for the Board to presume a disability existed prior to service on such flimsy grounds. The June 2014 examiner diagnosed idiopathic leg cramps, meaning without recognizable cause or of spontaneous origin. Therefore a disability has not been diagnosed, the symptoms merely have been recognized. The examiner also concluded that the cause of the cramps; termed "myalgia" was, as likely as not, the appellant's lumbar spine condition. As the Board noted, the appellant reported "back trouble, mild strain" on his January 1970 exit examination. There are no countervailing medical opinions of record. See Hanson v. Derwinski, 1 Vet. App. 512 (1991) (an appellant is entitled to service connection where he submits supportable medical opinion of an etiological relationship that is unrebutted by other medical opinion of record.) 

The Board has reviewed all of the evidence of record. It is the Board's province to determine the credibility of evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Id.   

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases. See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board notes that in an April 1968 report of medical history performed on entry into service, the Veteran reported that he had a history of leg cramps. In other words, he reported that he had leg cramps prior to service. However, a leg disability was not noted during his entrance examination. A chronic leg disability was also not diagnosed or shown to be manifested during service, including at separation. The Board finds that VA has not met its burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's claimed bilateral leg cramp disability was both preexisting and not aggravated by service. See Wagner, supra. The presumption of soundness is not rebutted as to this disability. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The determinative question is thus whether a bilateral leg cramp disability was incurred in service or is otherwise related to service.

The Veteran did not claim that his bilateral leg disability began in service until filing his original claim for this disability in 2009, nearly 40 years after separation from service. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). Although the Veteran has filed multiple service connection claims for other disabilities over the many years since service, he never filed a claim for this leg disability until 2009. 

Upon review of the evidentiary record, the Board concludes that the Veteran does not meet the presumptive standard for service connection of peripheral neuropathy of the bilateral lower extremities. As a threshold matter, the Veteran's in-service exposure to an herbicide agent has been conceded. However, despite this exposure, the Board finds there is a lack of competent evidence which establishes that early-onset peripheral neuropathy manifested to a degree of 10 percent within a year of his separation from active service or his exposure to herbicides in Vietnam. The question of whether leg symptoms were indicative of a particular disease, i.e., early onset peripheral neuropathy, relates to a complex medical matter that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The lay statements are therefore not competent on this question. As there is no medical opinion indicating that early onset peripheral neuropathy manifested within the presumptive time period, entitlement to service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309 (e).

As noted above, service treatment records are entirely negative for complaints, treatment or diagnosis of a bilateral leg cramp disability. Although the Veteran now contends that he had bilateral leg symptoms during service, this contention is contradicted by the contemporaneous medical evidence, including during VA medical treatment shortly after service, which reduces the credibility of his statements in this regard. 

The post-service medical evidence does not reflect any complaints related to the legs for more than a decade following the conclusion of his active service, despite extensive, very frequent treatment for several other symptoms and medical problems affecting nearly every part of his body. 

The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303 (b). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

After reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence indicates the Veteran has not experienced continuous arthritis symptoms of the legs since service, and thus the Board finds that service connection based upon continuity of arthritis symptomatology is not warranted.
Moreover, unlike arthritis, leg cramps are not a condition subject to service connection based on continuity of symptomatology. See Walker, supra.

The Board finds that the September 2016 VA medical opinion constitutes highly probative evidence against the Veteran's claim of service connection for a bilateral leg cramp disability. It is based on current examination results, the Veteran's reported history, and a review of the medical records. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner opined that the Veteran's current bilateral leg disabilities are not related to service. This opinion reflects a clear and unequivocal negative conclusion regarding the relationship between the Veteran's bilateral leg disability and his active duty.

Several physicians have linked the current radiculopathy of the legs to a non-service-connected back disability, and in August 2001, one physician linked his reported leg cramps to a potassium deficiency and prescribed vitamins.
 
The Board also finds that the weight of the competent evidence of record does not link the current bilateral leg disability to service or a service-connected disability. There is no competent evidence demonstrating that bilateral knee arthritis was manifested to a compensable degree within the first post-service year.

Although the Veteran himself has asserted that his bilateral leg disability is related to service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his myalgia (muscle pain), radiculopathy, and peripheral neuropathy, which are not the type of conditions that are readily amenable to probative lay comment regarding their appropriate diagnosis and etiology.

Accordingly, as the preponderance of the evidence is against this claim for service connection for a bilateral leg disability, the benefit-of-the-doubt rule is not for application, and this claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a bilateral leg disability, claimed as leg cramps, is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


